Lowell, C. J.
The patentee and complainant relies on both claims of his patent, and upon an infringement of both by the defendant.
Hi s second claim is: “The combination with the hack frame of a folding chair, provided with an independent back section, of a stretcher attached thereto for supporting the rear of the seat, whereby the strain of such seat is received directly upon the back, substantially as described.” A chair is produced and made an exhibit, as “George Hunzenger’s folding chair,” which the complainant admits was made and sold before the date of his invention, which contains the combination of the second claim, unless that claim should be construed as confined to a chair having an arrangement not described in the claim itself; that is, to such chairs, and only such, as are the subject of the first claim. I see no ground for thus limiting the second claim, which would seem to have been made broad on purpose to include a class or classes of chairs not included in the first claim. If this were not the purpose, it *304would have been more convenient and obvious to say so, instead of giving a description of folding chairs, which embraces a larger number.
It was said at the hearing that Judge Shepley had pronounced an unhesitating opinion that this claim was void. I so hold.
Unfortunately my predecessor, though he heard a reargument upon the first claim, did not decide that part of the case. His impression, perhaps, was that this claim was likewise void; but he gave no opinion, and rendered no general decree in the case.
I .have examined the evidence and the arguments with care, and I am of opinion that there was both novelty and utility in the subject of the first claim, and that it has been infringed. Many chairs had been made that resembled the plaintiff’s in many particulars, and which might easily have been so modified as to embody his- invention; but they do not appear to have been so modified before his time.
The question of novelty, including in that word the discovery or invention which will be sufficient to support a patent, is often a very difficult one to decide. Invention often involves a new result, first thought of by the patentee; and in such cases the fact that the mechanical changes he has made are not difficult, is often unimportant. The cases in which invention is wanting are usually those in which the result is old. in kind, and the change of means is obvious, or has been used in analogous machines or articles, and then the smallness of the change is very likely to be decisive against the patent.
This ease seems to me to fall within the former class.
By Rev. St. § 4922, the complainant cannot recover costs.
Decree for the complainant, without costs.